United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 09-3582
                                  ___________

James W. Detmer,                      *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Missouri.
Charlene Coe Gilmore; Sharon Britten; *
Dan Sullivan,                         * [UNPUBLISHED]
                                      *
            Appellees.                *
                                ___________

                            Submitted: June 29, 2010
                               Filed: July 1, 2010
                                ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       James Detmer appeals the district court’s1 adverse grant of summary judgment
in this 42 U.S.C. § 1983 action challenging mail restrictions implemented by Fulton
State Hospital staff. Following de novo review with respect to those claims that
Detmer did not abandon on appeal, see Griffith v. City of Des Moines, 387 F.3d 733,


      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
William A. Knox, United States Magistrate Judge for the Western District of
Missouri.
739 (8th Cir. 2004) (claims not briefed on appeal deemed abandoned);Anderson v.
Larson, 327 F.3d 762, 767 (8th Cir. 2003) (summary judgment standard of review),
we conclude that Detmer--by merely questioning whether his mail screen was part of
his treatment plan--did not meet his burden of establishing a genuine issue of material
fact so as to defeat summary judgment, given defendants’ evidence that the mail
screen was reasonably related to institutional security and Detmer’s therapeutic gain,
see Youngberg v. Romeo, 457 U.S. 307, 321-22 (1982) (in determining whether
constitutional rights of involuntarily committed individual have been violated, court
must balance individual’s liberty interests against relevant state interests with
deference shown to judgment exercised by qualified professionals); Revels v.
Vincenz, 382 F3d 870, 874 (8th Cir. 2004) (although involuntarily committed patient
of state hospital is not prisoner per se, his confinement is subject to same safety and
security concerns as that of prisoner); cf. Thornburgh v. Abbott, 490 U.S. 401, 415-19
(1989) (policy that allows prison officials to reject incoming mail deemed detrimental
to security does not violate First Amendment); Murphy v. Mo. Dep’t of Corr., 372
F.3d 979, 985-86 (8th Cir. 2004) (regulations involving review of incoming mail must
be reasonably related to legitimate penological interests); Holloway v. Pigman, 884
F.2d 365, 367 (8th Cir. 1989) (summary judgment is not defeated by “a random
misapplication of a reasonable regulation”).

      The judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




                                         -2-